Name: Commission Regulation (EEC) No 2770/88 of 6 September 1988 correcting Regulation (EEC) No 2685/88 fixing the accession compensatory amounts applicable to rice for the 1988/89 marketing year and the coefficients to be used to calculate the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 9. 88 Official Journal of the European Communities No L 248/7 COMMISSION REGULATION (EEC) No 2770/88 of 6 September 1988 correcting Regulation (EEC) No 2685/88 fixing the accession compensatory amounts applicable to rice for the 1988/89 marketing year and the coefficients to be used to calculate the amounts applicable to certain processed products Article 72 (1 ) of the Act of Accession and Regulation (EEC) No 468/86 ; whereas the Annex to the said Regulation should therefore be corrected with effect from the beginning of the 1988/89 rice marketing year, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) Np 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice on account of the accession of Spain ('), and in particular Article 8 thereof, Whereas Commission Regulation (EEC) No 2685/88 (2) fixed the accession compensatory amounts applicable to rice for the 1988/89 marketing year and the coefficients to be used to calculate the amounts applicable to certain processed products ; Whereas a check has shown that the amounts published are not those referred to the Management Committee for Cereals for its opinion but are those applicable during the 1987/88 marketing year ; whereas the amounts for the 1988/89 marketing year must be those required under HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2685/88 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 28 . 0 OJ No i 240, 31 . 8 . 1988 , p. 18 . No i 248/8 Official Journal of the European Communities 7. 9 . 88 ANNEX 'ANNEX CN code Coefficient Accession compensatory amount (ECU/tonne) 1006 10 91 1006 10 99 1006 20 10 1006 20 90 1006 30 11 1006 30 19 1006 30 91 1006 30 99 1006 40 00 40,94 40,94 (') 51.17 51,17 (') 62,00 69.18 (') 66,03 74,16 (') 16.83 17.84 17,84 30,29 17,84 16,46 1102 30 00 1103 14 00 1103 29 50 1104 19 91 1108 19 10 1,06 1,06 1,80 1,06 1,52 (') The amount is applicable to medium-grain and to long-grain rice, as defined in paragraph 2 of Annex A of Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987, p. 1 )'